Abatement Order filed July 6, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00091-CV
                                    ____________

    THOMPSON HANCOCK WITTE & ASSOCIATES, INC., Appellant

                                          V.

            STANLEY SPURLING & HAMILTON, INC., Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-91155-A

                              ABATEMENT ORDER

      This proceeding is one of two related appeals before this court involving
appellant Thompson Hancock Witte & Associates, Inc. The other appeal, No. 14-
20-00827-CV, focuses on relief the trial court awarded in a different cause number
to Brazos Presbyterian Homes, Inc., while this appeal focuses on relief the trial court
awarded to appellee Stanley Spurling & Hamilton, Inc.
      On June 18, 2021, appellant informed the court that, due to the way in which
the clerk’s records were assembled in the two appeals, documents necessary for
resolution of this appeal were included in the appellate proceeding against Brazos
Presbyterian Homes, but were not included in the clerk’s record for the present
appeal. Appellant requests that this appeal be abated to allow the Harris County
Clerk to prepare a supplemental clerk’s record for this appeal that will include
documents already provided in the clerk’s record for the other appeal. Accordingly,
we issue the following order:

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket pending supplementation of the clerk’s record for this appeal. The
Harris County Clerk is instructed to provide a supplemental clerk’s record
containing documents relevant to the present appeal which were solely provided in
the clerk’s record for Appeal No. 14-20-00827-CV, within 21 days of the date of
this order.

        The appeal will be reinstated on this court’s active docket when the Harris
County Clerk supplements the record with the documents necessary to fully resolve
this appeal, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by any party, or the court may reinstate the appeal on its own motion.



                                        PER CURIAM



Panel Consists of Justices Bourliot, Poissant, and Wilson.